                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION


 EDGAR RENE NUNEZ,                                 §
                                                   §
                         Plaintiff                 §
                                                   §
 v.                                                §         CASE NO. A-17-CR-00270-RP
                                                   §                  A-19-CV-1029-RP-SH
 UNITED STATES OF AMERICA,                         §
                                                   §
                         Defendant                 §

                                             ORDER

      On January 30, 2020, the Court granted Petitioner Edgar Nunez’s Motion to Compel Attorney

J. C. Castillo to Surrender Case File and Nunez’s Motion to Stay § 2255 Proceedings. See Dkt.

No. 176. The Court ordered J.C. Castillo to provide to Edgar Rene Nunez his entire criminal case

file by February 10, 2020, and granted Petitioner an extension of time until March 2, 2020, to file

an Amended § 2255.

      Petitioner now has notified the Court that although Mr. Castillo complied with the Court’s

Order, staff at FCI Oakdale sent the case file back to Mr. Castillo before delivering it to Petitioner.

See Dkt. No. 177. Accordingly, Petitioner seeks another extension of time to prepare his Amended

§ 2255 Motion. The Court GRANTS Petitioner’s request and ORDERS that any Amended § 2255

Motion must be filed with the Court by March 30, 2020. Thereafter, the Court will serve the

defendant and issue a briefing schedule in the case.

      SIGNED on March 4, 2020.



                                           SUSAN HIGHTOWER
                                           UNITED STATES MAGISTRATE JUDGE
